Citation Nr: 1748648	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  13-25 051A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for hypertension, to include as due to in-service asbestos exposure, and as secondary to service-connected asbestosis.   


REPRESENTATION

Veteran represented by:	Lisa J. McNair Palmer, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from August 1976 to January 1981.

This matter comes before the Board of Veteran's Appeal (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This case was previously remanded by the Board in May 2015.  The case has been returned to the Board for review.
 
In March 2014, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.
 
In Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. Cir. 2000), the Federal Circuit held that VA has an obligation to explore all legal theories, including those unknown to the Veteran, by which the Veteran can obtain the benefit sought.  Accordingly, the Veteran's appeal for entitlement to service connection for hypertension has been expanded to include entitlement to service connection under the theory of secondary service connection, and has been characterized as stated on the title pate.  See Roberson v. Principi, 251 F. 3d 1378, 1384 (2001); Moody v. Principi, 360 F. 3d 1306, 1310 (Fed. Cir. 2004).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that the matter on appeal must be remanded for further development before a decision may be made on the merits.

The Veteran contends that he currently has hypertension that is due to in-service exposure to asbestos.  See VA Form 21-4138, Statement in Support of Claim received August 2012.

In its May 2015 decision, the Board concluded, that based on the Veteran's military occupation specialty (MOS) as a boatswain's mate aboard the USS Enterprise, the Veteran was reasonably exposed to asbestos.  The Board remanded the Veteran's claim for service connection for hypertension in order to afford him a VA examination to determine the nature and etiology of his hypertension.

Pursuant to the May 2015 remand the Veteran was provided a VA hypertension examination in November 2015.  The November 2015 VA examiner reviewed the record, interviewed the Veteran and conducted an in-person examination.  The VA examiner confirmed that the Veteran has a current diagnosis of hypertension and opined that his hypertension was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  As rationale the November 2015 VA examiner merely stated that the Veteran's history and records do not support the presence of hypertension in service and that there was no diagnosis of hypertension within one year of separation of service.  

The Board finds that the November 2015 VA opinion is not adequate for adjudication purposes and the case must be remanded so that the Veteran may be provided an addendum opinion.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examiner's opinion appears to be based on the assumption that in-service onset is required for a disability to be service connected, despite the provisions of 38 C.F.R. § 3.303 (d).  Additionally, the November 2015 VA examiner did not provide an opinion as to whether the Veteran's hypertension is at least as likely as not causally or etiologically related to his in-service exposure to asbestos.  

In February 2016, VA received a private treatment record from the Veteran's primary care provider.  The private physician stated that the Veteran's hypertension was at least as likely as not the result of his lung disease.  As the private physician did not provide rationale for the opinion provided, it is not adequate for decision making purposes.  However, the Board notes that the evidence raises a claim for service connection for hypertension, to include as secondary to service-connected asbestosis, and an opinion is needed as to this theory of entitlement.  Thus, upon remand, the AOJ should provide VCAA notice regarding secondary service connection.    

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VCAA notice regarding secondary service connection.

2.  After completing the above, return the claims folder to the November 2015 VA examiner, or an appropriately qualified examiner if the November 2015 VA examiner is unavailable, to provide an addendum opinion regarding the nature and etiology of the Veteran's hypertension.  Provide a copy of this remand and the claims file to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  If the examiner determines that another in-person examination of the Veteran is required to provide the below-requested information, then such examination should be scheduled.  The examiner must address the following: 

a)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is related to his active service, to include his in-service exposure to asbestos.

b)  If not, whether it is as at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is proximately due to or the result of his service-connected disabilities, specifically to include his service-connected asbestosis.  

c)  If not, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is chronically aggravated by his service-connected disabilities, to include his service-connected asbestosis.  

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.  The examiner must note that an opinion to the effect that one disability "is not caused by or the result of" another disability does not answer the question of aggravation and will necessitate a further opinion.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).  

The examiner must indicate that the record was reviewed.  A complete rationale must be provided for each opinion given.  

3.  After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether service connection for hypertension may be granted.  If the benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.     

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




